PER CURIAM.
The petition for writ of certiorari is granted. The trial court’s order denying the petitioner’s motions to dismiss the respondents’ third-party complaints is quashed with directions to the trial court to compel arbitration pursuant to the parties’ agreement and to stay all further proceedings in the trial court on the third-party complaints pending arbitration. See Ziegler v. Knuck, 419 So.2d 818 (Fla. 3d DCA 1982); Post Tensioned Engineering Corp. v. Fairways Plaza Associates, 412 So.2d 871 (Fla. 3d DCA), pet. for rev. denied sub nom., Fairways Plaza Associates v. Commercial Construction Corp., 419 So.2d 1197 (Fla.1982).